Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6th May 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	Claim 10 limitations cite:
“a wireless communication unit for performing wireless communication with a plurality of electronic devices; and  	controller for classifying, when a setting value is received from each of the plurality of electronic devices, the plurality of electronic devices into any one of a plurality of clusters based on the setting value…” which use the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because modules are lack corresponding structure for performing the claimed function in the discloser.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
---------- ---------- ----------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 limitations “wireless communication unit” and “controller” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether they comprise of hardware structures. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2020/0175398 A1).
Claim 10 (similarly Claim 1). Kim shows an apparatus for classifying and setting a plurality of electronic devices (fig. 6: server 200), the apparatus comprising:  	a wireless communication unit (fig. 6: server must have transceiver(s)/port(s)) for performing wireless communication with a plurality of electronic devices ([0090]: the server 200 may cluster the service use patterns of the respective electronic devices using a knowledge representation technology of processing human experience information as knowledge data among these element technologies);  	a memory (fig. 6: server must have storage(s)) for storing data received from the plurality of electronic devices ([0090]: the knowledge representation is a technology of automating and processing human experience information as knowledge data, and includes knowledge construction (data creation/classification), knowledge management (data utilization), and the like); and  	controller for classifying, when a setting value is received from each of the plurality of electronic devices, the plurality of electronic devices into any one of a plurality of clusters based on the setting value ([0091]: the server 200 may cluster and classify the service use pattern indices into N clusters on the basis of a value of a standard deviation (σ) of the collected service use pattern indices),  	calculating a representative setting value corresponding to the any one cluster based on the setting value received from the electronic devices classified into any one cluster among the plurality of clusters ([0092]: the server 200 may classify the collected time pattern indices into a cluster of weak time patterns (time pattern index<0.5σ), a cluster of intermediate time patterns (0.5σ≤time pattern index<σ), and a cluster of strong time patterns (time pattern index>σ)… a first weight W1, a second weight W2, and a third weight W3 may be set according to characteristics of each of the nine groups), and  	controlling the wireless communication unit so as to transmit the classified cluster data and a representative setting value corresponding to the classified cluster data to each of the plurality of electronic devices ([0126]: receive weight information corresponding to a cluster to which the calculated service use pattern index belongs, and determine the weight on the basis of the received weight information), wherein   	the setting value received from each of the plurality of electronic devices is a setting value corresponding to a user input applied first after each of the plurality of electronic devices is activated ([0106]: a user command input from the external device may be received through the communicator 140, the information on the selected recommendation service may be transmitted to an external user terminal through the communicator 140, and data may be transmitted to and received from the server 200 through the communicator 140).

Claim 2. Kim shows the method of claim 1, wherein the setting value received from each of the plurality of electronic devices is at least one of  	the user input data ([0106]: a user command input from the external device may be received through the communicator 140, the information on the selected recommendation service may be transmitted to an external user terminal through the communicator 140, and data may be transmitted to and received from the server 200 through the communicator 140),  	a control command corresponding to the user input ([0053]: the electronic device 100 may receive a voice command, and the predetermined event may be an event in which the user utters a specific voice, “recommend a channel,” and the corresponding voice command is received by the electronic device 100), and  	data defining a result of performing the control command by the electronic device ([0115]: the electronic device 100 may receive a voice input through the microphone 160 embedded in the electronic device 100 or a microphone embedded in an external device and directly recognize the voice or transfer the received voice to an external server performing voice recognition and receive a voice recognition result).

Claim 3. Kim shows the method of claim 2, wherein the classifying of the plurality of electronic devices into any one of the plurality of clusters includes,  	when the server receives the setting value a predetermined number of times or more from any one electronic device of the plurality of electronic devices ([0053]: the predetermined event may be an event in which a predetermined time comes),  	classifying the any one electronic device into any one of the plurality of clusters (fig. 7 and [0092]: nine groups are defined by a combination of three time pattern clusters and three day-of-the-week pattern clusters clustered wherein a first weight W1, a second weight W2, and a third weight W3 may be set according to characteristics of each of the nine groups… the stronger the pattern, the larger the set value of the weight).

Claim 4. Kim shows the method of claim 3, further comprising,  	when any one electronic device of the plurality of electronic devices receives a representative setting value corresponding to the classified cluster data ([0091]: the server 200 may cluster and classify the service use pattern indices into N clusters on the basis of a value of a standard deviation (σ) of the collected service use pattern indices),  	setting the any one electronic device to the representative setting value whenever the any one electronic device is activated ([0094]: the electronic device 100 may be updated on the basis of a value of the parameter).

Claim 9. Kim shows the method of claim 1, wherein the activating of the any one electronic device includes supplying power to the any one electronic device ([0114]: when a turn-on command is input to supply power to the CPU 123, the CPU 123 copies the operating system (O/S) stored in the memory 110 to the RAM 121 depending on an instruction stored in the ROM 122, and executes the O/S to boot the system).
---------- ---------- ----------
Allowable Subject Matter
Claims 5 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
---------- ---------- ----------
Conclusion
The prior art made of record is considered pertinent to applicant’s disclosure.
1. Davidovich et al, US 10,817,576 B1: a method for searching unstructured data stored on a plurality of network connected nodes with a query fed into a network search engine, comprising: receiving, from a user via a user interface, a query comprising a value and a relation term; in response to the query: placing the query into a triple data structure format, wherein a first token of the triplet is set to the value of the query, the relation term of the query defining a relationship between the first token and a second token of the triplet, wherein the second token is defined as a variable element set with an undefined value; creating a plurality of enhanced queries for the triplet data structure format of the query provided by the user, each one of the plurality of enhanced queries including variations of the relation term; searching over a network by the network search engine fed the plurality of enhanced queries, on unstructured text-based network document sources hosted by the plurality of network connected nodes; receiving a plurality of network documents of unstructured text in response to the search over unstructured text based on the triplet data structure format of the query provided by the user; analyzing the plurality of network documents of unstructured text received from the search engine for extracting a plurality of values for the variable element of the triplet data structure of the query provided by the user; aggregating the plurality of values extracted from results of the search over unstructured text based on the triplet data structure format of the query provided by the user, into a set of aggregated values for the variable element of the triplet data structure format of the query provided by the user, wherein the plurality of values are aggregated by clustering similar values extracted from the search over unstructured text, each cluster denoting one value of the set of values; creating at least one complete triplet data structure for the triplet data structure format of the query provided by the user, by substituting each one of the set of aggregated values for the variable element of the triplet data structure created from the query of the user; and providing the at least one complete triple data structure for presentation on a display of a client terminal as a result of the search for the query entered by the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        16th May 2022